Royse, P. J.
This is the fourth appeal by appellant to this court from a judgment against it for the value of popcorn sold to it pursuant to the terms of a series of contracts made in 1948. Better Taste Popcorn Company, Inc. v. Drake et al. (1952), 122 Ind. App. 696, 107 N. E. 2d 801; Better Taste Popcorn Co., Inc. v. Peters (1953), 124 Ind. App. 319, 114 N. E. 2d 817 (Transfer denied) ; Better Taste Popcorn Company, Inc. v. Clifford Drake (1955), 125 Ind. App. 522, 124 N. E. 2d 709.
In this case the pleadings, the evidence, parol and documentary, and the contentions of the parties, with the exceptions hereinafter noted, were substantially the same as in the above cited cases.
Appellant contends the verdict of the j ury on its cross-complaint is contrary to law because the jury, by its answers to interrogatories 13, 14, 15 and 16 found that a contract was entered into by appellee authorizing appellant to process said corn and sell the same when the pyice would net $5.00 per cwt. over the expense of storage, etc.
In the Peters case, supra, we held that a contract identical to that referred to herein was not supported by any valid consideration and “must be regarded as nudum pactum and therefore constitutes no defense”. Under these circumstances it is not necessary to consider the propriety of submitting such interrogatories to the jury.
*3In our opinion it would serve no good purpose to' restate the reasons which guided our' decision in the Peters and Clifford Drake cases, supra. Therefore, on the authority of the last mentioned cases the judgment is affirmed.
Note. — Reported in 125 N. E. 2d 256.